i          i        i                                                                i    i      i




                                   MEMORANDUM OPINION


                                          No. 04-09-00097-CV

                                       M.C. RESEARCH, INC.,
                                             Appellant

                                                    v.

                                      LAND RESOURCES, INC.,
                                             Appellee

                        From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-CI-19920
                               Honorable Lori D. Massey, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 19, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

conference, which states the motion is unopposed. Therefore, we grant the motion and dismiss the

appeal. See TEX . R. APP . P. 42.1(a).

                                                         PER CURIAM